DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Claim 1 is directed to an alkali-soluble resin (A) comprising a structure represented by a general formula (1), wherein X1 represents a divalent organic group having 2 to 100 carbon atoms, Y1 and Y2 each represent a divalent to hexavalent organic group having 2 to 100 carbon atoms, X2 represents a tetravalent organic group having 2 to 100 carbon atoms, p and q each represent an integer in a range of 0 to 4, and n1 and n2 each represent an integer in a range of 5 to 100,000, wherein (I) and (II) described below are satisfied: (I) a divalent organic group having an aliphatic chain having 8 to 30 carbon atoms is contained as X1 of the general formula (1) at a content of 30 to 70 mol % based on 100 mol % of a total of X1 and X2, and (II) an organic group having a diphenyl ether structure is contained as Y1 of the general formula (1) at a content of 1 to 30 mol % based on 100 mol % of a total of Y1 and Y2.
Masuda is directed to a resin and photosensitive resin composition comprising the resin. Masuda discloses A resin (A) comprising a polyamide structure and at least any structure of an imide precursor structure and an imide structure, comprising a diamine residue having an aliphatic group in at least any of said structures of resin (A), and a photosensitive resin composition comprising the resin. (Para, 0015, 0021). Masuda discloses more specifically that the polyamide structure of the resin according to the present invention is a benzoxazole precursor with two sets of amino group and hydroxyl group located in the ortho position to each other, other polyhydroxyamide, polyamide or a copolymerized structure thereof. In addition, the polyimide precursor structure of the resin according to the present invention is a polyamic acid, polyamic acid ester, or a structure in which a resin end and/or resin side chain is/are capped 
Masuda discloses that in the general formulas (1) to (5), X1 represents a divalent to hexavalent organic group, X2 and X3 each, independently represent a tetravalent to decavalent organic group, X4 represents a divalent to hexavalent organic group, X5 represents a divalent to hexavalent organic group, Y1 to Y3 each independently represent a divalent to tetravalent organic group, and R1 and R2 represent hydrogen or an organic group having 1 to 20 carbon atoms; p, q, r, s, t, u, v, and w are each independently an integer number of 0 to 4; n1, m1, m2, l1, and l2 represent molar ratio of a structure of the general formulas (1) to (5), and a range of n1:m1+m2+l1+l2=98:2 to 5:95; a sequence of structural units of the general formulas (1) to (5) may be in a block manner or in a random manner. (Para, 0026). Masuda also discloses more specific examples of preferable compounds for X1 to X5, Y1 to Y3 and R1 to R2. (Para, 0027-0031; 0032-0039 and 0040-0048; Formula (6)). Masuda also discloses that content of the diamine residue having an aliphatic group as disclosed is preferably 5% to 40% by mole of all diamine residues. (Para, 0048).  
The disclosures of Masuda as discussed above teach and/or suggest the limitations of claim 1 where, an alkali-soluble resin (A) comprises a structure represented by a general formula (1), wherein X1 represents a divalent organic group having 2 to 100 carbon atoms, Y1 and Y2 each represent a divalent to hexavalent organic group having 2 to 100 carbon atoms, X2 represents a tetravalent organic group having 2 to 100 carbon atoms, p and q each represent an integer in a range of 0 to 4, and n1 and n2 each represent an integer in a range of 5 to 100,000. However, the disclosures of Masuda fall short of teaching and/or suggesting the 1 of the general formula (1) at a content of 30 to 70 mol % based on 100 mol % of a total of X1 and X2, and (II) an organic group having a diphenyl ether structure is contained as Y1 of the general formula (1) at a content of 1 to 30 mol % based on 100 mol % of a total of Y1 and Y2. Shoji, which is also directed to a resin similar in scope to the resin of Masuda, fails to provide other disclosures which either cure the deficiencies of Masuda or teach and/or suggest the alkali-soluble resin as recited in claim 1. The prior art fails to provide other relevant prior art which is properly combinable with Masuda and/or Shoji to teach and/or suggest the alkali-soluble resin of claim 1, in particular the conditions (I) and (II) for the alkali soluble resin (A) as recited in claim 1. Therefore, independent claim 1 and claims 2-3 depending therefrom are allowable. 
Independent claim 4 incorporates the allowable alkali-soluble resin (A) of claim 1; therefore, independent claim 4 and claims 5-7 depending therefrom are allowable. Independent claims 8, 10 and the method of independent claim 13 incorporate the allowable photosensitive resin of claim 4. Therefore, independent claims 8, 10 and 13 and claims 9, 11 depending therefrom are allowable. Independent claims 12, 14, 15 and 17 incorporate the allowable subject matter of independent claim 10; therefore, independent claims 12, 14, 15, 17 and claim 16 which depends from claim 15 are also allowable. With no outstanding rejections or objections, all pending claims are in condition for allowance and the application can issue.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899